DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US 2007/0049719) in view of Brown (US 2009/0295021) and Qin et al. (US 2005/0233153).  All references were cited in prior Office action.  
Regarding Claims 16, 17, 21, 22, and 24, Brauer teaches a multi-step process for production of melt-processable polyurethanes (Abstract).  Steps (A) and (B) involve mixing and reacting, respectively, a linear polyol (a) with a weight average molecular weight (Mw) of 500 to 5,000 and (b) an organic diisocyanate to form a hydroxyl-terminated prepolymer (p. 1, [0015]-[0016]).  
The ratio of isocyanate-reactive (i.e. hydroxyl) groups to isocyanate groups is 1.1:1 to 5.0:1 (p. 1, [0015]).  This overlaps the claimed range of 1.3:1 to 10:1.
Steps (C) and (D) involve mixing and reacting the prepolymer with one or more chain extenders (c) and additional organic diisocyanate (b) to obtain a polyurethane (p. 2, [0017]-[0018]).  
Brauer’s Example 2 illustrates one embodiment of this process.  A polyester polyol (PES, described by Brauer as poly(butanediol adipate)) with a molecular weight of 2,250 is combined with a diisocyanate (diphenylmethane-4,4’-diisocyanate; MDI) at an OH:NCO ratio of 1.50:1 and reacted to form a prepolymer (p. 4, [0044], Table I; p. 3, Raw Materials Used).  The prepolymer is then combined with a chain extender (butanediol) and additional MDI and reacted to yield a polyurethane (p. 4, [0045]; Table 1).
Brauer’s composition includes inorganic and/or organic fillers and reinforcing agents, particularly fibrous reinforcing agents such as inorganic fibers (p. 3, [0029]).  The steps of Brauer’s method are performed in a mixing unit with high shear energy (p. 3, [0034], [0038], [0039]).  Brauer does not disclose specific processing steps or conditions when utilizing a mixing unit with high shear energy, and does not teach reacting a polyol and polyisocyanate in the presence of at least one solvent as claimed.
In the same field of endeavor, Brown teaches a method for obtaining polyurethane materials comprising organic and/or inorganic fillers (p. 1, [0007]-[0008]) including fibers (p. 4, [0044]).  The method includes a step of pre-mixing a combination of polyol and isocyanate under high shear, followed by transferring the mixture to an extruder (p. 2, [0018]).  The pre-mixing step is carried out in a high shear liquid mixer (p. 14-15, [0148]).  
The extruder serves as a medium for the reaction between the polyol, isocyanate, and various other components of the composition (p. 2, [0027]).  The extruder includes kneading blocks to provide high shear stress and high mixing strength (p. 3, [0032]).  Lobal screw elements are also present in the extruder which cause high shear in a defined area (p. 2, [0033]).  
The addition of solvents to the premix results in a polyurethane material that is more scratch and mar resistant as compared to the same polyurethane composition made without the solvent added to the premix (p. 12, [0115]).  Addition of a solvent to the premix also substantially improves the weathering of the polyurethane composition, prevents discoloration, and results in improved anti-static properties (p. 12, [0116]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form Brauer’s polyurethane according to the method described by Brown, including a step of pre-mixing a polyol, polyisocyanate, and solvent prior to reacting in an extruder.  Brown’s process represents a specific embodiment of a high-shear process for forming polyurethanes generally suggested by Brauer, and the use of a solvent results in improved scratch and mar resistance, improved weathering, decreased discoloration, and improved anti-static properties.  
Brauer teaches polyurethanes formed from prepolymers based on diisocyanates and polyols (p. 1, [0015]-[0016]) used to produce articles including films (p. 3, [0042]).  Neither Brauer nor Brown teach a suitable molecular weight range for such polyurethanes.
In the same field of endeavor, Qin teaches a composition comprising a thermoplastic polyurethane which is used to form films (Abstract; p. 6, [0066]).  The polyurethane is formed from an isocyanate and a high molecular weight polyol (p. 3, [0032]).  The thermoplastic polyurethane has a molecular weight of 20,000-100,000 (p. 2, [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brauer in view of Brown as applied above, and further in view of Qin to form polyurethanes having a molecular weight of 200,000 to 800,000.  Qin demonstrates this range as being suitable for similar thermoplastic polyurethanes used in the same application as Brauer.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.  Modification in this way reads on Claims 16, 17, 21, 22, and 24.
Regarding Claim 18, Brauer teaches the use of linear hydroxyl-terminated polyols (p. 1, [0014]).  This is indicative of polyols having a functionality of 2.0.
Regarding Claim 19, Brauer’s polyurethane is described as a thermoplastic (p. 2, [0018]).
Regarding Claim 20, as discussed above, Brauer’s process involves forming a prepolymer.  Neither Brauer nor Brown teach a suitable prepolymer molecular weight.  
Qin’s thermoplastic polyurethane is obtained from a prepolymer obtained by reacting a polyester polyol with a diisocyanate.  The prepolymer has a molecular weight of about 1,000-6,000 (p. 4, [0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brauer in view of Qin to form prepolymers having a molecular weight of about 1,000-6,000.  Qin demonstrates this range as being suitable when forming thermoplastic polyurethane compositions from similar diisocyanates and polyester polyols having similar molecular weights to those used by Brauer.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.  
Regarding Claim 23, neither Brauer nor Brown expressly teach using an aliphatic isocyanate in a step comparable to the claimed (i) in combination with an aromatic isocyanate in a step comparable to the claimed (ii).
Brauer does disclose both aliphatic and aromatic diisocyanates as being suitable for use in the process described above (p. 2, [0020]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select an aliphatic diisocyanate for use in Brauer’s steps (A) and (B) (comparable to the claimed step (i)) and an aromatic diisocyanate in steps (C) and (D) (comparable to the claimed step (ii)), as both types of diisocyanate are described as being suitable for use in the process.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
In the alternative, the claimed polyisocyanates (I1) and (I2) are defined using the transitional phrase “comprising”.  Therefore, the claimed polyisocyanate (I1) may also include aromatic polyisocyanate, and (I2) may also include aliphatic isocyanate.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a combination of aromatic and aliphatic diisocyanates for use in Brauer’s process, as the two are disclosed in parallel as equally suitable alternatives.  In addition, Brauer expressly suggests using mixtures of diisocyanates (p. 2, [0020]).  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Employing a combination of aliphatic and aromatic diisocyanates throughout the process will result in a step comparable to the claimed (i) which comprises an aliphatic diisocyanate and a step comparable to the claimed (ii) which comprises an aromatic diisocyanate.  
Regarding Claim 25, Brauer’s examples illustrate a reaction comparable to the claimed step (i) conducted at 60°C (p. 4, [0044]).  

Claims 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Qin.
Regarding Claim 26, Brauer teaches a multi-step process for production of melt-processable polyurethanes (Abstract).  Steps (A) and (B) involve mixing and reacting, respectively, a linear polyol (a) with a weight average molecular weight (Mw) of 500 to 5,000 and (b) an organic diisocyanate to form a hydroxyl-terminated prepolymer (p. 1, [0015]-[0016]).  
The ratio of isocyanate-reactive (i.e. hydroxyl) groups to isocyanate groups is 1.1:1 to 5.0:1 (p. 1, [0015]).  This overlapping range is sufficient to anticipate the claimed range of 1.3:1 to 10:1.
Steps (C) and (D) involve mixing and reacting the prepolymer with one or more chain extenders (c) and additional organic diisocyanate (b) to obtain a polyurethane (p. 2, [0017]-[0018]).  
Brauer’s Example 2 illustrates one embodiment of this process.  A polyester polyol (PES, described by Brauer as poly(butanediol adipate)) with a molecular weight of 2,250 is combined with a diisocyanate (diphenylmethane-4,4’-diisocyanate; MDI) at an OH:NCO ratio of 1.50:1 and reacted to form a prepolymer (p. 4, [0044], Table I; p. 3, Raw Materials Used).  The prepolymer is then combined with a chain extender (butanediol) and additional MDI and reacted to yield a polyurethane (p. 4, [0045]; Table 1).
Brauer does not teach a suitable prepolymer molecular weight or a suitable molecular weight for the thermoplastic polyurethane.
In the same field of endeavor, Qin teaches a composition comprising a thermoplastic polyurethane which is used to form films (Abstract; p. 6, [0066]).  The polyurethane is formed from an isocyanate and a high molecular weight polyol (p. 3, [0032]).  The composition is obtained from a prepolymer obtained by reacting a polyester polyol with a diisocyanate.  The prepolymer has a molecular weight of about 1,000-6,000 (p. 4, [0045]).  The thermoplastic polyurethane has a molecular weight of 20,000-100,000 (p. 2, [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brauer in view of Qin to form prepolymers having a molecular weight of about 1,000-6,000 and thermoplastic polyurethanes having a molecular weight of 20,000-100,000.  Qin demonstrates this to be a suitable range when forming thermoplastic polyurethane compositions from similar diisocyanates and polyester polyols having similar molecular weights to those used by Brauer.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.  Modification in this way reads on Claim 26.  
Regarding Claim 28, Brauer does not expressly teach using an aliphatic isocyanate in a step comparable to the claimed (i) in combination with an aromatic isocyanate in a step comparable to the claimed (ii), nor does Brauer expressly teach a polyurethane which would result from such a process.
Brauer does disclose both aliphatic and aromatic diisocyanates as being suitable for use in the process described above (p. 2, [0020]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select an aliphatic diisocyanate for use in Brauer’s steps (A) and (B) (comparable to the claimed step (i)) and an aromatic diisocyanate in steps (C) and (D) (comparable to the claimed step (ii)), as both types of diisocyanate are described as being suitable for use in the process.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
In the alternative, the claimed polyisocyanates (I1) and (I2) are defined using the transitional phrase “comprising”.  Therefore, the claimed polyisocyanate (I1) may also include aromatic polyisocyanate, and (I2) may also include aliphatic isocyanate.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a combination of aromatic and aliphatic diisocyanates for use in Brauer’s process, as the two are disclosed in parallel as equally suitable alternatives.  In addition, Brauer expressly suggests using mixtures of diisocyanates (p. 2, [0020]).  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Employing a combination of aliphatic and aromatic diisocyanates throughout the process will result in a step comparable to the claimed (i) which comprises an aliphatic diisocyanate and a step comparable to the claimed (ii) which comprises an aromatic diisocyanate.  
Regarding Claim 29, Brauer’s polyurethane is described as a thermoplastic (p. 2, [0018]).
Regarding Claim 30, the polyurethane may be processed into articles such as films by injection molding (p. 3, [0042]).  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Brown and Qin as applied to Claim 16 above, further in view of Tsuge et al. (US 2007/0191567; cited in prior Office action).
Regarding Claim 31, Brauer and Brown remain as applied to Claim 16 above.  Brown teaches the use of solvents such as ethyl acetate (p. 12, [0117]).  The cited references do not teach a solvent selected from the claimed  group.
In the same field of endeavor, Tsuge teaches a polyurethane resin that can be produced by strongly stirring a reaction mixture in an apparatus such as an extruder (p. 6, [0071]).  The reaction between the polyisocyanate and polyol starting materials may be carried out in the presence of a solvent (p. 6, [0063]).  Suitable solvents include ethyl acetate and dimethylformamide (DMF) (p. 6, [0065]).  These two solvents are recited in parallel as equally suitable alternatives to one another and are therefore recognized by the prior art as equivalents suitable for the same purpose.
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Brown’s ethyl acetate with Tsuge’s DMF, as the two solvents are recognized by the prior art as being suitable for the same purpose, i.e. as solvents used during polyurethane synthesis in an apparatus such as an extruder.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  
Response to Arguments

Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
The Applicant argues that there is no disclosure in Brown, Brauer, Qin, and/or Tsuge of a polyurethane having a molecular weight of 20,000 to 500,000 g/mol.
The Applicant’s attention is directed to Qin at page 2, paragraph [0023] where a molecular weight range of 20,000-100,000 is disclosed.  This falls within the claimed range of 20,000-500,000.

Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ou et al. (US 2007/0276115) teaches thermoplastic polyurethanes formed from diisocyanates and a polyol component having a molecular weight of 1,000-8,000.  The polyurethanes have a weight average molecular weight (Mw) of 200,000 to 800,000 and may be used to form products such as films (Abstract).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762